DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8 and 10-17 in the reply filed on June 22, 2002 is acknowledged. Claims 9, 18 and 19 are withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  it should read “an upper part pressure-lock inlet for liquid hydrocarbons and pressure lock inlet for solid or molten metallic sodium, and in a lower region pressure lock outlet for liquids and reaction products.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASSAN et al. (US 2013/0251613 A1).
Regarding Claim 1, HASSAN et al. reference discloses a device for sodium treatment of liquid hydrocarbons for the purpose of purification, desulfurization and reducing of aromatic compounds (intended use), comprising of: 
a vessel (Figure 1, numeral 110, heatable vessel is intended use), having in an upper part pressure-lock inlet (Figure 1, numeral 170) for liquid hydrocarbons (intended use) and pressure lock inlet (Figure 1, numeral 172) for solid or molten metallic sodium (intended use), and in a pressure lock outlet (Figure 1, numeral 165) for liquids and reaction products (intended use) and; 
having attached a pressurizable pump and dispersion circuit comprising of at least one pumping unit and at least one dispersing unit, a flow pipe connecting the dispersion unit with a re-entry into the vessel and a throttle valve located short before the re-entry into the vessel, whereby circulation of liquids through the pump and dispersing circuit can proceed in a way, that liquids first flow from the lower part of the vessel into the at least one pumping unit to be pressurized, and then flow into the at least one dispersing unit to be dispersed under pressure (Figure 1, numerals 120 – pressure pump and 130 – shear pump (same as claimed dispersing unit)), and; 
having passed the at least one dispersing unit, flows back into the vessel through the flow pipe, in which through adjusting the pressure generated by the at least one pumping unit, adjusting the flow rate of the at least one dispersing unit, and adjusting the flow rate by means of the throttle valve located short before the return point of the liquids into the vessel, pressure and residence time of the flowing medium are controllable (Figure 1, V- same as claimed throttle valve and flow pipe from the shear pump (130) back to the vessel (110)).

HASSAN et al. does not disclose that the pressure lock outlet is in the lower region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pressure lock out in the lower region for the liquid products, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 2, HASSAN et al. reference discloses the device according to Claim 1 except for that connects the dispersion unit with a re-entry into the vessel and whose diameter and length is chosen so, that, through adjusting the throttle valve located before the point where liquid return into the vessel a residence time for liquids in the flow pipe is settable between 2 and 300 seconds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed diameter and length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.
Regarding Claim 3, HASSAN et al. reference discloses the device according to Claim 2, wherein the pumping unit is electronically adjustable by a frequency converter and is able to pressurize fluids before flowing into the dispersion unit to pressure rates between 2 bar and 100 bar (the feed pump 120 is inherently controlled electronically since the other parts (i.e. valves, pressure gauge, pressure transmitter, pressure regulators are electronically controlled) and process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 4, HASSAN et al. reference discloses the device according to Claim 1, wherein the pump and dispersing circuit, attached to the vessel includes a combined pumping and dispersing unit comprising of at least one pumping impeller and at least one rotor-stator-disperser-module mounted on the same shaft and located in the same casing (Figure 3). However, HASSAN et al. does not disclose that an afterwards attached flow pipe connecting this combined pump and dispersion unit with a re-entry into the vessel, whose diameter and length is chosen so, that, through setting of the throttle valve located short before the point where liquids return into the vessel a residence time for the through flowing liquid is adjustable between 2 and 300 seconds (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 5, HASSAN et al. reference discloses the device according to Claim 4, wherein diameter and size of the pumping impeller and diameter and size of the rotor-stator-disperser- combination of the combined pump and dispersion units located in the same casing, are chosen so, that at an disperser rotor rotating speed necessary for optimal dispersion effect, then the pumping-element provides pressure between 2 and 100 bar (process limitation and does not add additional structure to the apparatus of HASSAN et al.).1
Regarding Claim 6, HASSAN et al. reference discloses the device according to Claim 1 except for pump- drive-e-motors and disperser-drive-e-motors are equipped with frequency converters which are connected to an electronic monitoring system, which is also monitoring the pressure in the pump and dispersing circuit and the adjustments of the throttle valve, and therewith is able to obtain, control and maintain adjustable pressure and flow rates within the pump and dispersing circuit (the feed pump 120 is inherently controlled electronically since the other parts (i.e. valves, pressure gauge, pressure transmitter, pressure regulators are electronically controlled) and process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 7, HASSAN et al. reference discloses the device according to Claim 1, wherein in the moment of introducing metallic sodium, inside the pump and dispersing circuit pressure is higher than 3 bar, temperatures are above 1000C, and residence time for the through flowing liquid is adjusted to be longer than 2 seconds, to achieve purification, desulfurization and/or reduction of aromatic compounds of liquid hydrocarbons (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 8, HASSAN et al. reference discloses the device according to Claim 1, wherein in the moment of introducing metallic sodium, inside the pump and dispersing circuit pressure is higher than 3 bar, temperatures are above 1000C, and residence time for the through flowing liquid is adjusted to be longer than 10 seconds, to achieve splitting and shortening of hydrocarbon molecular chains of oil with boiling point higher than middle distillates to turn them into those of oil in the range of middle distillates (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 10, HASSAN et al. reference discloses the device according to Claim 2, wherein the residence time for liquids in the flow pipe is settable between 40 and 80 seconds (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 11, HASSAN et al. reference discloses the device according to Claim 3, wherein the pumping unit is able to pressurize fluids before flowing into the dispersion until to pressure rates between 10 bar and 40 bar(process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 12, HASSAN et al. reference discloses the device according to Claim 4, wherein the residence time for the through flowing liquid is adjustable between 40 and 80 seconds (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 13, HASSAN et al. reference discloses the device according to Claim 5, wherein the pumping-element provides pressure between 10 and 40 bar(process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 14, HASSAN et al. reference discloses the device according to Claim 7, wherein the pressure inside the pump and dispersing circuit is higher than 15 bar, the temperatures are above 240°C, and the residence time for the through flowing liquid is adjusted to be longer than 15 seconds.
Regarding Claim 15, HASSAN et al. reference discloses the device according to Claim 7, wherein the pressure inside the pump and dispersing circuit is higher than 20 bar, the temperatures are above 280°C, and the residence time for the through flowing liquid is adjusted to be longer than 30 seconds(process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 16, HASSAN et al. reference discloses the device according to Claim 8, wherein the pressure inside the pump and dispersing circuit is higher than 15 bar, the temperatures are above 240°C, and the residence time for the through flowing liquid is adjusted to be longer than 30 seconds (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Regarding Claim 17, HASSAN et al. reference discloses the device according to Claim 8, wherein the pressure inside the pump and dispersing circuit is higher than 30 bar, the temperatures are above 3200C, and the residence time for the through flowing liquid is adjusted to be longer than 60 seconds (process limitation and does not add additional structure to the apparatus of HASSAN et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774